Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 (RULE 14d-101) SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION 14(d)(4) OF THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 3) WENDYS/ARBYS GROUP, INC. (Name of Subject Company) WENDYS/ARBYS GROUP, INC. (Name of Person Filing Statement) CLASS A COMMON STOCK, PAR VALUE $0.10 PER SHARE (Title of Class of Securities) (CUSIP Number of Class of Securities) Roland C. Smith President and Chief Executive Officer Wendys/Arbys Group, Inc. 1155 Perimeter Center West Atlanta, GA 30338 (678) 514-4100 (Name, address and telephone number of person authorized to receive notices and communications on behalf of the person filing statement) Copies to: Nils H. Okeson Julie M. Allen, Esq. Senior Vice President, General Counsel Proskauer Rose LLP and Secretary 1585 Broadway Wendys/Arbys Group, Inc. New York, NY 10036-8299 1155 Perimeter Center West (212) 969-3000 Atlanta, GA 30338 (678) 514-4100 o Check the box if the filing relates to preliminary communications made before the commencement date of a tender offer. This Amendment No. 3 to Schedule 14D-9 (this Amendment) amends and supplements the Schedule 14D-9 (the Schedule 14D-9) initially filed by Wendys/Arbys Group, Inc., a Delaware corporation (the Company), with the Securities and Exchange Commission (the SEC) on November 7, 2008, as amended by Amendment No. 1 to the Schedule 14D-9 filed with the SEC by the Company on November 20, 2008, as further amended by Amendment No. 2 to the Schedule 14D-9 filed with the SEC by the Company on November 26, 2008, relating to the tender offer commenced by Trian Partners, L.P., a Delaware limited partnership (Trian Onshore), Trian Partners Master Fund, L.P., a Cayman Islands limited partnership (Trian Master Fund), Trian Partners Parallel Fund I, L.P., a Delaware limited partnership (Parallel Fund I), and Trian Partners Parallel Fund II, L.P., a Delaware limited partnership (Parallel Fund II and collectively with Trian Onshore, Trian Master Fund and Parallel Fund I, Purchaser), to acquire up to a total of 40,000,000 Shares in exchange for $4.15 net per Share in cash (subject to applicable withholding of U.S. federal, state and local taxes), without interest thereon, upon the terms and conditions set forth in the Offer to Purchase dated November 6, 2008 and in the related Letter of Transmittal contained in the Schedule TO filed by Purchaser with the SEC on November 6, 2008. Except as otherwise indicated herein, the information set forth in the Schedule 14D-9 remains unchanged. Capitalized terms used but not defined herein have the meanings ascribed to them in the Schedule 14D-9. The information in the Schedule 14D-9 is incorporated in this Amendment by reference, except that such information is hereby amended and supplemented to the extent specifically provided herein. ITEM 4. THE SOLICITATION OR RECOMMENDATION Item 4 of the Schedule 14D-9 is hereby amended and restated in its entirety as follows: IV THE SOLICITATION OR RECOMMENDATION (a) Recommendation - No Opinion/Remaining Neutral Towards the Offer. The Board is expressing no opinion to the Companys stockholders and is remaining neutral with respect to the Offer. Neither the Board nor the Audit Committee has made a determination whether the Offer is fair to or in the best interests of the Companys stockholders and is not making a recommendation regarding whether the Companys stockholders should accept the Offer and tender their Shares, and, if so, how many Shares to tender, or reject the Offer and not tender their Shares. The Board reached the conclusion to remain neutral with respect to the Offer because the Board determined, after consideration of the factors set forth below, that while acceptance of the Offer would permit a stockholder to realize a premium to the trading price of the Shares prior to the announcement of the Offer, subject to the risk of the Offer being oversubscribed and the Shares purchased on a pro rata basis, a decision not to tender in the Offer would permit stockholders who believe the Shares have a greater intrinsic value to realize a greater long-term value if their view of the greater intrinsic value of the Shares is substantiated in the future. The Board believes that a WAG stockholders decision whether or not to tender its Shares in the Offer and, if so, how many Shares to tender, is a personal investment decision based upon each individual stockholders particular circumstances. The Board urges each WAG stockholder to make its own decision regarding the Offer based on all available information, including the adequacy of the Offer Price in light of the stockholders own investment objectives, the stockholders views as to the Companys prospects and outlook, the factors considered by the Board as described below and any other factors that the stockholder deems relevant to its investment decision. The Board also urges each WAG stockholder to consult with its financial and tax advisors regarding the Offer. (b) Background and Reasons for the Recommendation. Background From December 2005 until consummation of the merger between Wendys International, Inc. (Wendys) and Triarc Companies, Inc. (Triarc) on September 29, 2008, the Trian Principals and certain funds affiliated with Purchaser (the Trian Funds) were the beneficial owners of more than 5% of the outstanding common stock of Wendys. On several occasions during this period, the Trian Funds shared with Wendys their views regarding certain strategic alternatives that they believed Wendys should consider. On March 2, 2006, the Trian Principals and the Trian Funds entered into an agreement with Wendys pursuant to which Wendys agreed to use its reasonable best efforts to take certain strategic actions recommended by the Trian Funds and to appoint three members to its Board of Directors who were nominated by the Trian Funds. As part of this agreement, the Trian Principals and the Trian Funds agreed to a standstill provision that terminated on June 30, 2007. During the period between July 3, 2007 and April 23, 2008, the Trian Funds, Triarc and Wendys engaged in discussions relating to a potential business combination involving Wendys and Triarc, the owner of Arbys Restaurant Group, Inc., the franchisor of the Arbys® restaurant system. On April 23, 2008, Triarc and Wendys entered into an Agreement and Plan of Merger pursuant to which each outstanding share of Wendys common stock would be converted into 4.25 shares of Class A common stock of Triarc. On September 16, 2008, the Trian Funds disclosed in an amended Schedule 13D filing their intention to increase their investment in Triarc and/or Wendys through the acquisition of additional shares of Triarc and/or Wendys common stock. During the period between September 16, 2008 and September 29, 2008, the Trian Funds acquired additional shares of common stock of Triarc and Wendys. On September 29, 2008, the merger between Triarc and Wendys closed. Upon consummation of the merger, Triarc Companies, Inc. changed its name to Wendys/Arbys Group, Inc. Immediately following consummation of the merger between Wendys and Triarc, the Trian Principals and the Trian Funds, in the aggregate, beneficially owned approximately 11.15% (based on the pro forma calculation of 466,914,000 shares of Class A common stock outstanding as of June 29, 2008, as reported in the Proxy Statement). Since September 29, 2008, the Trian Funds have acquired additional Shares in open market transactions and Mr. Peltz, Mr. May and Mr.
